Citation Nr: 1034674	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-31 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation based on the need for 
regular aid and attendance or at the housebound rate. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and husband


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active military service from April 1978 to April 
1998.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied entitlement to special monthly compensation based on the 
need for aid and attendance of another and/or by reason of being 
housebound.

The Veteran and her husband testified before the undersigned 
Veterans Law Judge (VLJ) in a hearing in July 2010.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's service-connected disabilities of urinary 
stress incontinence, migraines headaches, degenerative disc 
disease of the lumbar spine, hysterectomy, fecal incontinence, 
rotator cuff tendonitis of the right shoulder, right knee 
osteoarthritis, tinnitus, hiatal hernia, scars, radiculapathy of 
the lower extremities, osteo arthritis of the cervical spine, 
parafoveal drusen, and bilateral hearing loss alone do not render 
her so helpless as to be in need of the regular aid and 
attendance of another person.  The service-connected disabilities 
alone have not caused the Veteran to be bedridden or rendered the 
Veteran unable to independently perform daily functions of self-
care or to protect herself from the hazards and dangers incident 
to her daily environment.

3.  The Veteran is not blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or less.

4.  The Veteran is not presently institutionalized in a nursing 
home due to physical or mental incapacity.

5.  The Veteran is not substantially confined to her dwelling and 
its immediate premises as a result of her service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation by 
reason of being in need of regular aid and attendance or based on 
housebound status have not been met.  38 U.S.C.A. §§ 1114(l),(s), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.350(b), 3.351, 
3.352(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claim Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claim (the Court) have been fulfilled.  In 
this case, the Veteran's claim for special monthly compensation 
based on the need for aid and attendance of another and/or by 
reason of being housebound was received in September 2006.  
Thereafter, she was notified of the provisions of the VCAA by the 
RO in correspondence dated in August 2006 and January 2009.  
These letters notified the appellant of VA's responsibilities in 
obtaining information to assist the Veteran in completing her 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate her claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim was 
reviewed and a statement of the case was issued in August 2007, 
and a supplemental statement of the case was issued in November 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. An 
additional notice as to this matter was provided in August 2006. 

The Veteran has been made aware of the information and evidence 
necessary to substantiate her claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist her in obtaining evidence necessary to substantiate her 
claim during the course of this appeal.  Her service treatment 
records, private treatment records, and all relevant VA treatment 
records pertaining to her claim have been obtained and associated 
with her claims file.  She has also been provided with a fee 
basis VA examination in November 2008 and a VA medical 
examination in October 2009 to assess her need for aid and 
attendance.  The Board notes that although the Veteran indicated 
there were outstanding VA treatment records pertaining to her 
service-connected disabilities, there is no indication that the 
records would support her claim for aid and attendance. 

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and information 
necessary to substantiate her claim, and she has been notified of 
VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating her claim.

Laws and Regulations

Special monthly compensation based on the need for aid and 
attendance of another is payable when the veteran, due to 
service-connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2009).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2009), the criteria 
for determining that a veteran is so helpless as to be in need of 
regular aid and attendance, including a determination that she is 
permanently bedridden, are contained in 38 C.F.R. § 3.352(a) 
(2009).  That regulation provides that the following will be 
accorded consideration in determining the need for regular aid 
and attendance: inability of a claimant to dress or undress 
herself, or to keep herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect her from hazards or dangers 
incident to her daily environment.

"Bedridden", defined as that condition, which, through its 
essential character, actually requires that a claimant remain in 
bed, is a proper basis for this determination.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the day 
to promote convalescence or cure will not suffice.  It is not 
required that all of the above disabling conditions be found to 
exist before a favorable rating may be made.  The particular 
personal functions that a veteran is unable to perform should be 
considered in connection with her condition as a whole.  It is 
only necessary that the evidence establish that a veteran is so 
helpless as to need regular aid and attendance, not that there is 
a constant need.  Determinations that a veteran is so helpless as 
to be in need of regular aid and attendance will not be based 
solely upon an opinion that her condition is such as would 
require her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  See 38 C.F.R. § 
3.352(a) (2009).

In addition, special monthly compensation at the housebound rate 
is payable when a veteran has a single service-connected 
disability rated 100 percent and (1) has additional service- 
connected disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical segments 
or bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  See 38 U.S.C.A. § 
1114(s) (West 2002).  The requirement of 38 U.S.C.A. § 1114(s)(2) 
is met when a veteran is substantially confined as a direct 
result of service- connected disabilities to her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout her lifetime.  See 38 C.F.R. § 3.350(3)(i)(2) (2009).

Finally, it is important to note that only the veteran's service-
connected disabilities may be considered in support of her claim 
for special monthly compensation.  Any effects of the veteran's 
multiple nonservice-connected disabilities will not be 
considered.

Factual Background and Analysis

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria for 
entitlement to special monthly compensation based on the need for 
aid and attendance of another and/or by reason of being 
housebound are not met.

In this case, the Veteran has the following service-connected 
disabilities: urinary stress incontinence (60 percent disabling), 
migraines headaches (50 percent disabling), degenerative disc 
disease of the lumbar spine (40 percent disabling), hysterectomy 
(30 percent disabling), fecal incontinence (30 percent 
disabling), rotator cuff tendonitis of the right shoulder (20 
percent disabling), right knee osteoarthritis (10 percent 
disabling), tinnitus (10 percent disabling), hiatal hernia (10 
percent disabling), left upper arm scar (10 percent disabling), 
radiculapathy of the left lower extremity(10 percent disabling), 
radiculapathy of the right lower extremity (10 percent 
disabling), osteoarthritis of the cervical spine (10 percent 
disabling), parafoveal drusen (0 percent disabling), and 
bilateral hearing loss (0 percent disabling).  Furthermore, the 
Veteran was granted a total disability rating based on individual 
unemployability (TDIU) from January 6, 2005 to September 16, 
2008. 

During an April 2006 VA examination, the Veteran indicated that 
she had flare-ups which result in functional loss and her husband 
will have to help her perform most activities of daily living 
(ADL).  The physician observed that when the flare-ups resulted 
in "bad" pain on the scale of 10/10 (with 10 being the worst 
pain), the Veteran required minimal to moderate assistance in 
activities of daily living.  She stated that she did not do many 
recreational activities, but attended Bible study and she limited 
her driving secondary to the dizziness and lack of range of 
motion.  

In a May 2006 VA social work note, the Veteran reported that she 
requires assistance of her husband in order to get through her 
daily routine, and that she ambulates with a cane.  She indicated 
that she required assistance with bathing, dressing, meal 
preparation, and some housework.  

In a May 2006 letter, the Veteran indicated that she needs 
assistance in performing most daily tasks just to make it through 
each day.  She stated she needs her husband to help get in and 
out of bed, to and from the bathroom, dressing and undressing, as 
well as help taking a bath and attending to personal hygiene 
almost daily.  She reported her husband has taken over the entire 
housekeeping, preparation of meals, shopping, and laundry and he 
also drives her to and from her medical appointments.  She stated 
that although her medical equipment has been a big help, it has 
not eliminated the need of assistance of another person.  

A May 2006 statement from the Veteran's spouse confirmed the 
Veteran's statements regarding her physical disabilities.  

Associated with her June 2006 claim, was a June 2006 statement 
from the Veteran's physician that indicated that she used a cane 
and walker around the home, she needed assistance for toileting 
and baths, she could feed herself, she was not confined to bed, 
but could go from bed to a chair, she was able to travel, but not 
without assistance as she could not navigate stairs, and she did 
not require nursing home care.  The physician further stated that 
the Veteran needed assistance with dressing and undressing, she 
did not shop for food, she was able to answer the phone, and she 
was alert and oriented.  Curiously, the physician also noted that 
the Veteran was blind (she is not blind).

A September 2006 VA orthopedic surgery note indicates the Veteran 
ambulates with a cane and that she was given a subacromial 
injection with significant improvement of pain which, coupled 
with occupational therapy for strengthening and range of motion, 
has lead to almost near-resolution of her symptoms.  The examiner 
reported she has had much improvement with her activities 
including overhead activities and resolution of pain.  

A subsequent September 2006 VA progress note reported that the 
Veteran had returning low back pain after an injection which 
lasted a few months. 

In a March 2007 statement, C.N.B, M.D., a neuro-radiologist, 
indicated that he had reviewed the Veteran's medical records.  He 
concluded that the Veteran was unable to work due to her multiple 
medical problems; however, despite quoting the Veteran and her 
husband's statements regarding her inability to perform daily 
chores, Dr. B. did not provide comment on how her disabilities 
affected her ability to care for herself and perform activities 
of daily living. 

In an undated VA examination for housebound status or permanent 
need for regular aid and attendance report, the physician's 
assistant indicated that the Veteran had migraines, chronic low 
back pain, and cervical spine degenerative disc disease with 
weakness.  The Veteran ambulated with a cane, and she was able to 
attend to some ADLs such as eating (but not cooking), toileting ( 
but with assistance on and off commode), and buttoning some 
clothing.  She needed assistance with clothes washing, and she 
could not cook, clean, or shop.  She used a computer to write.  
The examiner noted that she needed assistance ambulating at home 
with a walker, and away from home with a cane.  The examiner 
reported no restriction with flexibility of spine at waist, and 
some decreased motion in the cervical and lumbar spine without 
limiting transfers and ambulation.  The examiner determined that 
the Veteran required the daily personal health care services of a 
skilled provider without which she would require hospital, 
nursing home, or other institutional care. 

During a November 2008 fee basis VA examination, the Veteran 
reported constant pain in her right shoulder, and that she can 
function with medication at the time of pain.  She reported she 
is unable to bathe, brush teeth, or write with her right hand due 
to the pain in her shoulder, and that she also loses sleep due to 
pain.  She complained of constant right knee pain, and reported 
the use of a walker for support while walking and getting up from 
a sitting position.  She indicated she has a difficult time 
getting around due to pain in the right knee.  She complained of 
constant low back pain.  The Veteran reported she cannot work and 
has no friends because she cannot be active and healthy like 
them.  She indicated she cannot sit or stand for prolonged 
periods of time, and that it is difficult to do daily activities 
due to pain.  Following the examination, which included range of 
motion studies of the knees, thoracolumbar spine and shoulders, 
the physician concluded that the Veteran's disabilities caused no 
limitations on her daily activities.

In an October 2009 VA examination, the examiner noted that the 
Veteran ambulated using a cane and a walker because she had 
difficulty balancing, which affected her ability to walk.  She 
reported her typical daily routine included staying in bed as she 
was unable to care for herself.  The examiner reported that her 
best corrected vision was better than 5/200 in each eye.  She had 
no evidence of hand tremor, she was right-hand dominant, her 
posture was normal with normal gait, and she had no difficulty 
with weight bearing, balancing or with ambulation.  The examiner 
noted her condition did not cause generalized muscle weakness or 
muscle wasting.  The examiner noted that ,with reference to 
strength and coordination, she was able to self-feed, fasten 
clothing, shave, use a toilet, bathe, and dress.  The examiner 
noted she had no fundamental restrictions to the lower 
extremities.  The examiner further noted she did not require any 
aid for ambulation, she was able to leave home or the immediate 
premises under any circumstances, she had no permanent 
restrictions, she was mentally capable of managing benefit 
payments, she had a normal mental examination, she had no 
limitations on occupation, and no limitations on daily activity. 

In her July 2010 Board hearing, the Veteran testified she used a 
walker at home and a cane when she left her house.  She reported 
she could not dress herself because she could raise her arm.  She 
reported she needed help getting in and out of the shower, 
because of the weakness in her legs.  She reported she could use 
the restroom on her own, but cannot get to the restroom without 
assistance because she had a hard time getting her walker through 
the doorway.  She indicated that she could negotiate or ambulate 
stairs with a cane, but that she has fallen.  She reported 
dizziness and weakness, and that she could not go out of her home 
without assistance due to the weakness in her legs and back, and 
because she fell so much.  She also reported she was able to feed 
herself, she attended church a few times a year, and she bought 
her clothes online.  She testified that she could drive, but that 
she did not.  The Veteran's husband testified that he was 
restricted in leaving the home for extended periods of time 
because of her conditions, but that he grocery shopped, ran 
errands, and volunteered away from the home.  He reported he was 
away from the house four to five hours a week.  The appellant 
testified that in December 2009, she drove herself to visited her 
husband, who was hospitalized.  She admitted that she could have 
paid the bills, but waited until he came home to let him complete 
that task.  While her husband was in the hospital, she relied on 
anyone who stopped by.    

Analysis

The Board finds that entitlement to additional special monthly 
compensation based on the need for aid and attendance is not 
warranted.  The Board acknowledges that there are contradictory 
medical opinions in the Veteran's record, but when weighing the 
medical opinions finds the October 2009 opinion to be the most 
probative.  The physician provided a full examination report and 
specifically recorded the Veteran's limitations and abilities.  
These limitations are consistent with the evidence showing the 
Veteran's activities and medical complaints.  The opinion 
specifically noted that the Veteran was able to ambulate with a 
cane and that, although the Veteran complained of being unable 
dress herself and bathe, objective evidence found with reference 
to strength and coordination, she was able to self-feed, fasten 
clothing, shave, use a toilet, bathe, and dress.

Regarding the Veteran's undated VA examination, the findings on 
examination and the conclusion appear to be contradictory to each 
other and to the non-medical evidence presented by the Veteran.  
She is not hospitalized or permanently bedridden, and her vision 
is not worse than 5/200 in either eye.  The physician's assistant 
indicated that she was able to eat without assistance, toilet 
with assistance on/off commode, and button some clothing.  The 
only difficulty the examiner noted was that the Veteran could not 
cook, clean or shop.  The Veteran had no atrophy of the lower 
extremities with smooth gait and cane for balance.  The examiner 
noted a decrease range of motion at the cervical and lumbar 
spine, but noted it would not severely limit transfers or 
ambulation.  Again, a contradiction exists between the Veteran's 
ability to walk, use a cane, feed herself, and toilet herself and 
the examiner's opinion that the Veteran required daily personal 
health care services of a skilled provider.  Therefore, the Board 
finds the undated physician's assistant's opinion to be less 
probative than the October 2009 physician's opinion.

Regarding the undated opinion, it failed to include an 
examination report or any significant rationale.  The examiner 
noted the Veteran's current diagnoses and complaints and then 
provide his opinion without providing any substantive basis for 
the conclusions he reached.  In addition, the examiner noted that 
the Veteran required skilled care without which she would be 
institutionalized in some form.  The external evidence does not 
indicate that the Veteran required skilled care at any point.  As 
such, the Board finds this opinion to be less probative than the 
October 2009 opinion.

The Board also considered the testimonial and non-medical 
evidence in making the decision.  The evidence shows that the 
Veteran is capable of driving, though she chooses not to.  It 
also shows that the Veteran independently drove to visit her 
husband when he was hospitalized.  The Veteran feeds and toilets 
herself with no assistance and requires only minimal occasional 
assistance in maneuvering her walker into the bathroom or getting 
herself in and out of the bathtub.  

Specifically, the Veteran has the ability to dress or undress 
herself albeit with difficulty.  She is also able to keep herself 
ordinarily clean and presentable again with only occasional 
assistance required for moving into and out of the bathtub.  She 
has no need of adjustment of any special prosthetic or orthopedic 
appliances.  She is capable of feeding herself and attending to 
the wants of nature.  The Veteran has shown no incapacity, 
physical or mental, that requires assistance on a regular basis 
to protect the claimant from hazards or dangers incident to her 
daily environment.

This Veterans' Law Judge was able to observe the Veteran during 
the July 2010 Central Office hearing.  She was able to gesture 
with her upper extremities without any obvious limitations or 
signs of incoordination, and at the conclusion of the hearing, 
she rose from the table by herself, and stood erectly, without 
the assistance of her husband.  At no time in any of her 
movements did she grimace from pain or otherwise indicate extreme 
weakness.  By her very appearance at the hearing, a two-hour 
drive from her home (according to mapquest.com), it is obvious 
that she is not permanently bedridden.  "Bedridden", defined as 
that condition, actually requires that a claimant remain in bed.  
Despite the fact that the Veteran indicated that she spends much 
of her time in bed, there are no doctor's orders of record 
confining her to bed on a permanent basis.  

Consequently, the criteria for special monthly compensation based 
on the need for the regular aid and attendance of another person 
are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 
3.352(a).

Furthermore, the Veteran does not have a single service-connected 
disability rated at 100 percent, and the competent evidence does 
not otherwise demonstrate that the Veteran is permanently 
housebound as a result of her service-connected disabilities. 
Consequently, the criteria for special monthly compensation based 
on housebound status, likewise, are not met.  See 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(3)(i)(2).

Under these circumstances, the Board finds that the claim for 
special monthly compensation based on the need for aid and 
attendance of another and/or by reason of being housebound must 
be denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports the claim, the benefit-of-the-
doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to an award of special monthly compensation based on 
the need for regular aid and attendance or at the housebound rate 
is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


